Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 28 January 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein and lined through has not been considered.
While the applicants have made a bona fide attempt to fulfill this requirement, the copies provided from Foreign Patent Document nos. 1, 2, and 5 are not legible.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  in claim 1, line 7, “at other end portion” should be rewritten as - - at the other end portion - -; in claim 5, line 7, “on other of” should be rewritten as - - on the other of- - ; in claim 6, line 6, “on other of the first cylinder” should be rewritten as - - on the other of the first cylinder- -; in claim 9, line 7, “at other end portion” should be rewritten as - - at the other end portion - -; in claim 12, line 7, “on other of” should be rewritten as - - on the other of- -; and in claim 13, line 6, “on other of” should be rewritten as - - on the other of- -.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the means or method used to enable the volume adjustment member to be “having a size to adjust an inside volume of the housing according to an amount of the developer to be in the housing”.
The claim language, as it currently stands, reads as though the volume of the adjuster changes in response to the amount of developer in the housing, yet no steps are set forth such as ‘measuring’, ‘estimating’, ‘calculating’ or ‘looking up’ the developer amount.  Assitionally, there is no claimed controller or other means or steps to cause the adjustment.  As such, the Office is unable to ascertain the metes and bounds of the claim.

Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marqueling et al. (US 5,575,408).
Regarding claim 1, Marqueling et al. (US 5,575,408) teach a developer cartridge (fig.3, #10), comprising: a housing to contain a developer (fig.3, housing of #10) and including a developer outlet on an end portion in a lengthwise direction of the housing (fig.3, #12), and from which developer outlet the developer (fig.3, #13) is dischargeable; a spring auger arranged inside the housing to rotate to transport the developer to the developer outlet (fig.3, #16); and a volume adjustment member arranged inside the 
Regarding claim 9, Marqueling et al. (US 5,575,408) teach a developer cartridge (fig.3, #10), comprising: a housing (fig.3, housing of #10) to include a developer (fig.3, #13) and including a developer outlet on an end portion in a lengthwise direction of the housing (fig.3, #12), and from which developer outlet the developer is dischargeable; and a transport member arranged inside the housing to rotate to transport the developer to the developer outlet (fig.3, #16) and inside of which transport member a volume adjustment member is insertable at other end portion of the housing opposite to the developer outlet and having a size to adjust an inside volume of the housing according to an amount of the developer to be in the housing (fig.3, #22/#24 reduces the possible volume by its mere presence).
Regarding claim 10, Marqueling et al. (US 5,575,408) teach a developer cartridge wherein the volume adjustment member further includes an antiskid member (fig.3, #23) connected to the transport member (fig.3, #23 connected through contact with #16; col.4, lin.30-39) to prevent the volume adjustment member from being pushed towards the developer outlet due to thrust generated as the transport member rotates, to maintain the volume adjustment member adjacent to the other end portion of the housing (fig.3, since #22 is fixed to #23 fixed to the end wall of #20, it is maintained adjacent; col.4, ln.30-39).
Regarding claim 15, Marqueling et al. (US 5,575,408) teach an image forming apparatus (col.1, ln.5-7), comprising: the developer cartridge of claim 9 (see rejection .

Claims 1, 2, 4, 9, 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. (US Pub.2010/0003055).
Regarding claim 1, Kikuchi et al. (US Pub.2010/0003055) teach a developer cartridge (fig.1&6, #40Y/#43Y), comprising: a housing to contain a developer (fig.1, #43Y) and including a developer outlet on an end portion in a lengthwise direction of the housing (fig.1, #45Y), and from which developer outlet the developer is dischargeable (para.0156-0157); a spring auger arranged inside the housing to rotate to transport the developer to the developer outlet (fig.1, #70Y); and a volume adjustment member arranged inside the housing at other end portion of the housing opposite to the developer outlet to adjust an inside volume of the housing (fig.1, #71Y).
Regarding claim 2, Kikuchi et al. (US Pub.2010/0003055) teach a developer cartridge wherein the volume adjustment member is inserted inside the spring auger to be maintained adjacent to the other end portion of the housing (see fig.1, #71Y inside #70Y opposite #45Y and is to rotate together with the spring auger (para.0072).
Regarding claim 4, Kikuchi et al. (US Pub.2010/0003055) teach a developer cartridge wherein the volume adjustment member has an adjustable length to adjust a size of the volume adjustment member to adjust the inside volume of the housing (fig.10, #71Y has length through section A and then smaller diameter length through section B –or- fig.1, shorter uniform length of #71Y; para.0073-0075).

Regarding claim 10, Kikuchi et al. (US Pub.2010/0003055)  teach a developer cartridge wherein the volume adjustment member further includes an antiskid member (fig.1, portion of #71Y protruding through wall #43Y) connected to the transport member (fig.1, #70Y connected through contact with #71Y; para.0072) to prevent the volume adjustment member from being pushed towards the developer outlet due to thrust generated as the transport member rotates, to maintain the volume adjustment member adjacent to the other end portion of the housing (fig.1, #71Y is maintained in a protruding position through #43Y).
Regarding claim 15, Kikuchi et al. (US Pub.2010/0003055)  teach an image forming apparatus (fig.2), comprising: the developer cartridge of claim 9 (see rejection above); and a print unit to receive the developer from the developer cartridge and print an image on the print medium according to an electrophotographic method (fig.1, #6Y-K and #15).

Allowable Subject Matter
Claims 3, 5-8 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not disclose or suggest the claimed “the spring auger includes, a connection portion connected to the rotation member, an extension portion extending from the connection portion in a radial direction, and a spiral portion extending from the extension portion in the lengthwise direction, the volume adjustment member is connected to the extension portion to be movable in the radial direction to be rotated” in combination with the remaining claim elements as set forth in claim 3.
Prior art does not disclose or suggest the claimed “a second cylinder that is hollow and is extendably connected to the first cylinder in the lengthwise direction, a plurality of coupling protrusions … and a plurality of coupling grooves are arranged on other of …to correspond to the coupling protrusions to allow the plurality of coupling protrusions to be inserted into the plurality of coupling grooves” in combination with the remaining claim elements as set forth in claim 5.
Prior art does not disclose or suggest the claimed “a second cylinder that is extendably connected to the first cylinder in the lengthwise direction, a 
Prior art does not disclose or suggest the claimed “wherein the volume adjustment member is a corrugated tube that is extendable” in combination with the remaining claim elements as set forth in claims 7-8.
Prior art does not disclose or suggest the claimed “the volume adjustment member is inserted inside the spring auger, and the antiskid member comprises a connection ring connected to the spring auger movably in the radial direction to rotate the volume adjustment member” in combination with the remaining claim elements as set forth in claims 11-14.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jun (US Pub.2009/0028599) teaches a developer cartridge containing a developer conveyance mechanism and an outlet port wherein a volume adjuster is provided at one end of the conveyance mechanism, but is not provided at the end opposite the outlet port.
Park et al. (US Pub.2018/0136583) teaches a toner container with a volume adjuster at the other end of the housing; however, there is no spring auger to transport developer.
Kimura (US Pub.2011/0081168) is a developer conveying cartridge substantially similar to Kikuchi et al. (US Pub.2010/0003055).
Kim et al. (US Pub.2018/0157193) teaches a volume reducing member inside a spring auger in a developer cartridge, but the member is not only at the opposite end from the outlet.

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
11/3/2021